Appeal from a judgment of the Supreme Court, Wyoming County (Michael F. Griffith, A.J.), entered August 3, 2005 in a divorce action. The judgment, among other things, equitably distributed the marital property.
It is hereby ordered that the judgment so appealed from be and the same hereby is modified on the law by providing that the net proceeds from the sale of the home shall be distributed equally between the parties and as modified the judgment is affirmed without costs.
Memorandum: Plaintiff appeals from a judgment that, inter alia, distributed the assets of the marriage. We conclude that Supreme Court’s distribution of the assets was reasonable and not an abuse of discretion (see McPheeters v McPheeters, 284 AD2d 968 [2001]), including the amount and duration of maintenance (see Anderson v Anderson, 286 AD2d 967, 969 [2001]), except insofar as the court ordered that defendant receive $15,000 from the net proceeds of the sale of the home in which plaintiff was living prior to an equal distribution of those net proceeds. The court determined that the $15,000 represented defendant’s separate contribution towards the purchase of the home and defendant was therefore entitled “to recoup [that] sum ... as his separate property claim.” We conclude that the *1276subject $15,000 was transformed into marital property when defendant deposited that amount into a joint checking account and ultimately used that amount toward the purchase of the home (see Solomon v Solomon, 307 AD2d 558 [2003], lv dismissed 1 NY3d 546 [2003]; Sherman v Sherman, 304 AD2d 744 [2003]). Thus, we modify the judgment by providing that the net proceeds from the sale of the home shall be distributed equally between the parties and otherwise affirm.
All concur, Hayes, J., not participating. Present — Kehoe, J.P., Gorski, Martoche, Pine and Hayes, JJ.